Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 1 of 23




                      Exhibit B
      Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 2 of 23




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

JOSE JUAN SOSA                  §
      Plaintiff,                §
                                §
V.                              §                             Civil Action No. 5:21-cv-00075
                                §
JORGE ALEJANDRO GONZALEZ        §
RODRIGUEZ, TRANSPORTES DE CARGA §
FEMA, SA DE CV, AND SCHNEIDER   §
NATIONAL, INC.,                 §
    Defendants.                 §

                            INDEX OF MATTERS BEING FILED


TO:     THE CLERK OF THE UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT
        COURT OF TEXAS, LAREDO DIVISION

        COMES NOW Defendant Schneider National, Inc. and attaches this Index of Matters

Being Filed to its Notice of Removal.

        1.     Webb County Docket Report/Case History for Cause No. 2021CVA000990D1
               (dated July 23, 2021);
        2.     Plaintiff’s Original Petition (filed on May 26, 2021);
        3.     Defendant Schneider National, Inc.’s Original Answer and Request for Disclosure
               (filed on July 16, 2021); and
        4.     Defendant Schneider National, Inc.’s First Amended Original Answer and Request
               for Disclosure (filed on July 23, 2021).




                                                -1-
    Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 3 of 23




                                                    Respectfully submitted,

                                                    CASTAGNA SCOTT L.L.P.
                                                    1120 S. Capital of Texas Highway
                                                    Building 2, Suite 270
                                                    Austin, Texas 78746
                                                    512/329-3290
                                                    888/255-0132 fax


                                                    By: /s/ Lynn S. Castagna
                                                       Lynn S. Castagna
                                                       Federal ID No. 21871
                                                       State Bar No. 03980520
                                                       Lynn@texasdefense.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     SCHNEIDER NATIONAL, INC.


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

       VIA FACSIMILE: 210/735-4167
       And/or VIA E-MAIL
       Andrew E. Toscano
       GENE TOSCANO, INC
       846 Culebra Road
       San Antonio, Texas 78201

and in accordance with the Federal Rules of Civil Procedure, on the 23rd day of July, 2021.



                                                      /s/ Lynn S. Castagna
                                                     Lynn S. Castagna




                                              -2-
                    Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 4 of 23
 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                                Location : All Courts Help

                                                                        Register of Actions
                                                                        Case No. 2021CVA000990D1

JOSE JUAN SOSA VS. JORGE ALEJANDRO GONZALEZ RODRIGUEZ,TRANSPORTES                         §               Case Type:    Injury or Damage - Motor Vehicle (DC)
DE CARGA FEMA, S.A. DE CV,SCHNEIDER NATIONAL INC                                          §                 Subtype:    Motor Vehicle Accident (DC)
                                                                                          §               Date Filed:   05/26/2021
                                                                                          §                Location:    --49th District Court
                                                                                          §


                                                                                Party Information

                                                                                                                              Attorneys
Defendant        GONZALEZ RODRIGUEZ, JORGE ALEJANDRO


Defendant        SCHNEIDER NATIONAL INC                                                                                       LYNN S CASTAGNA
                                                                                                                               Retained
                                                                                                                              512-329-3290(W)


Defendant        TRANSPORTES DE CARGA FEMA, S.A. DE CV


Plaintiff        SOSA, JOSE JUAN                                                                                              ANDREW E TOSCANO
                                                                                                                               Retained
                                                                                                                              2107326091 x2107354167(W)


                                                                           Events & Orders of the Court

            OTHER EVENTS AND HEARINGS
05/26/2021 Civil Case Filed (OCA)
05/26/2021 Original Petition
             PLAINTIFF'S ORIGINAL PETITION AND DISCOVERY REQUESTS
05/26/2021 Jury Demand
             JURY DEMAND PAID BY ATTORNEY ANDREW E TOSCANO.
05/26/2021 Calendar Call
             CALENDAR CALL FAXED TO ATTORNEY ANDREW E TOSCANO. (DGC)
05/26/2021 Notes-Miscellaneous
             BILL SHEET FAXED TO ATTORNEY ANDREW E TOSCANO. (DGC)
05/26/2021 Citation-Issuance
             NO CITATIONS ISSUED AT THIS TIME DUE TO SHORTAGE ON PAYMENT. (DGC)
05/27/2021 Atty Request - Miscellaneous
             LETTER RE: PAYMENT FOR ISSUANCE
05/28/2021 Citation-Issuance
             (3) CITATIONS ISSUED AS TO JORGE ALEJANDRO GONZALEZ RODRIGUEZ AND BEING HELD BY CLERK PENDING SELF ADDRESSED
             STAMPED ENVELOPE RECEIVED ENVELOPE AND SUBMITTED CITATION ON 06/04/21 (JB)
05/28/2021 Citation
              GONZALEZ RODRIGUEZ, JORGE ALEJANDRO                    Unserved
05/28/2021 Citation-Issuance
             (3) CITATIONS ISSUED AS TO TRANSPORTES DE CARGA FEMA, S.A. DE CV AND BEING HELD BY CLERK PENDING SELF ADDRESSED
             STAMPED ENVELOPE. RECEIVED ENVELOPE AND SUBMITTED CITATION ON 06/04/21 (JB)
05/28/2021 Citation
              TRANSPORTES DE CARGA FEMA, S.A. DE CV                  Unserved
05/28/2021 Citation-Issuance
             (3) CITATIONS ISSUED AS TO SCHNEIDER NATIONAL, INC. AND BEING HELD BY CLERK PENDING SELF ADDRESSED STAMPED
             ENVELOPE. RECEIVED ENVELOPE AND SUBMITTED CITATION ON 06/04/21 (JB)
05/28/2021 Citation
              SCHNEIDER NATIONAL INC                                 Unserved
06/04/2021 Letter
             LETTER RE: SELF ADDRESSED STAMPED ENVELOPE FOR ISSUANCE.
07/16/2021 Answer-Defendant
             DEFENDANT SCHNEIDER NATIONAL, INC. S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE EFILED BY ATTORNEY LYNNE
             CASTAGNA. JURY FEE PAID
07/23/2021 Answer-Amended
             DEFENDANT SCHNEIDER NATIONAL, INC. S FIRST AMENDED ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE
08/03/2021 Calendar Call (1:30 PM) (Judicial Officer Lopez, Jose A.)
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 5 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 6 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 7 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 8 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 9 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 10 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 11 of 23
     Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 12 of 23                                            Filed
                                                                                                        7/16/2021 12:46 PM
                                                                                                           Esther Degollado
                                                                                                               District Clerk
                                                                                                               Webb District
                                                                                                          Veronica Madrigal
                                      CAUSE NO. 2021CVA000990D1                                         2021CVA000990D1


JOSE JUAN SOSA                  §                                        IN THE DISTRICT COURT
      Plaintiff,                §
                                §
                                §
V.                              §                                         49TH JUDICIAL DISTRCT
                                §
JORGE ALEJANDRO GONZALEZ        §
RODRIGUEZ, TRANSPORTES DE CARGA §
FEMA, SA DE CV, AND SCHNEIDER   §
NATIONAL, INC.                  §
     Defendants.                §                                         WEBB COUNTY, TEXAS

                       DEFENDANT SCHNEIDER NATIONAL, INC.’S
                   ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE COURT:

         COMES NOW Defendant Schneider National, Inc. and files its Original Answer and

Request for Disclosure, and as grounds for such would respectfully show unto the Court as

follows:

                                                    I.
                                              GENERAL DENIAL

         1.       The TEXAS RULES           OF   CIVIL PROCEDURE and, in particular Rule 92, affords

citizens and corporations of this state certain protections with respect to lawsuits of this type.

Accordingly, Defendant invokes the provisions of that rule and does generally deny the

allegations now made against it by the Plaintiff and his attorney.

         2.       At any trial of this cause, Defendant will exercise its legal rights in this regard and

require Plaintiff to carry the burden of proof, which the law imposes upon him to prove each and

every material allegation contained in his pleadings by a preponderance of the credible evidence.




Defendant Schneider National, Inc.’s Original Answer & RFD
                                                                                               1 of 6
     Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 13 of 23




                                                       II.
                                                    DEFENSES

         3.       Defendant would show that Plaintiff’s alleged injuries and damages were

proximately caused by his own negligent conduct, both of omission and commission, in one or
more of the following respects:

         (a)      Failing to maintain an assured clear distance between vehicles;
         (b)      Faulty evasive action; and
         (c)      Failing to keep a proper lookout.

         Each of these acts and/or omissions, singularly or in combination with the others,

constituted negligence and negligence per se which proximately caused the occurrence made the

basis of Plaintiff’s action and all damages alleged in this case.

         4.       Defendant would show that Plaintiff’s damages, if any, were proximately caused

by preexisting or subsequent physical conditions and medical conditions and/or accidents.

         5.       As to medical expenses, only the amount actually paid and/or incurred by Plaintiff

is recoverable by Plaintiff in this lawsuit. TEX. CIV. PRAC. & REM. CODE SECTION 41.0105. Any

amount that is discounted, written off, or adjusted following contribution of a third party payor

(including but not limited to Medicaid, Medicare or by Managed Care Administrator) is not an

amount that is “paid or incurred,” and should not be submitted to the jury or included in any

economic damage award.

         6.       Plaintiff’s damages with respect to loss of earnings and/or loss of earning

capacity, if any, are limited to a net loss after reduction for income tax payments or unpaid tax

liability pursuant to any federal income tax law as set forth in §18.091 of the TEXAS PRACTICE &

REMEDIES CODE.

         7.       In addition, Defendant Schneider National, Inc. has been incorrectly sued and is

not liable in the capacity in which it has been sued.


Defendant Schneider National, Inc.’s Original Answer & RFD
                                                                                              2 of 6
       Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 14 of 23




                                                III.
                                      REQUEST FOR DISCLOSURE

         8.       Pursuant to Tex. R. Civ. P. 194, Plaintiff is hereby requested to disclose within 30

days after service of this Original Answer and Request for Disclosure, the information or

material listed in Rule 194.2, with such information or material to be produced at Castagna Scott

LLP, 1120 S. Capital of Texas Highway, Building 2, Suite 270, Austin, Texas 78746.

                                                     IV.
                                                JURY DEMAND

         9.       Defendant Schneider National, Inc. demands a trial by jury and tenders its jury

fee.

                                                       V.
                                                     PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant Schneider National, Inc. prays

that upon final hearing hereof that Plaintiff takes nothing by way of his causes of action against

Defendant Schneider National, Inc., that costs of court be assessed against Plaintiff, and for such

other and further relief to which Defendant Schneider National, Inc. may show itself justly

entitled, either at law or in equity.




Defendant Schneider National, Inc.’s Original Answer & RFD
                                                                                             3 of 6
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 15 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 16 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 17 of 23
     Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 18 of 23                                            Filed
                                                                                                         7/23/2021 8:38 AM
                                                                                                           Esther Degollado
                                                                                                               District Clerk
                                                                                                               Webb District
                                                                                                          Veronica Madrigal
                                      CAUSE NO. 2021CVA000990D1                                         2021CVA000990D1


JOSE JUAN SOSA                  §                                        IN THE DISTRICT COURT
      Plaintiff,                §
                                §
                                §
V.                              §                                         49TH JUDICIAL DISTRCT
                                §
JORGE ALEJANDRO GONZALEZ        §
RODRIGUEZ, TRANSPORTES DE CARGA §
FEMA, SA DE CV, AND SCHNEIDER   §
NATIONAL, INC.                  §
     Defendants.                §                                         WEBB COUNTY, TEXAS

              DEFENDANT SCHNEIDER NATIONAL, INC.’S FIRST AMENDED
                 ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE COURT:

         COMES NOW Defendant Schneider National, Inc. and files its First Amended Original

Answer and Request for Disclosure, and as grounds for such would respectfully show unto the

Court as follows:

                                                    I.
                                              GENERAL DENIAL

         1.       The TEXAS RULES           OF   CIVIL PROCEDURE and, in particular Rule 92, affords

citizens and corporations of this state certain protections with respect to lawsuits of this type.

Accordingly, Defendant invokes the provisions of that rule and does generally deny the

allegations now made against it by the Plaintiff and his attorney.

         2.       At any trial of this cause, Defendant will exercise its legal rights in this regard and

require Plaintiff to carry the burden of proof, which the law imposes upon him to prove each and

every material allegation contained in his pleadings by a preponderance of the credible evidence.




Defendant Schneider National, Inc.’s 1st Amended Original Answer & RFD
                                                                                               1 of 6
     Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 19 of 23




                                                       II.
                                                    DEFENSES

         3.       Defendant would show that Plaintiff’s alleged injuries and damages were
proximately caused by his own negligent conduct, both of omission and commission, in one or
more of the following respects:

         (a)      Failing to maintain an assured clear distance between vehicles;
         (b)      Faulty evasive action; and
         (c)      Failing to keep a proper lookout.

         Each of these acts and/or omissions, singularly or in combination with the others,

constituted negligence and negligence per se which proximately caused the occurrence made the

basis of Plaintiff’s action and all damages alleged in this case.

         4.       Defendant would show that Plaintiff’s damages, if any, were proximately caused

by preexisting or subsequent physical conditions and medical conditions and/or accidents.

         5.       As to medical expenses, only the amount actually paid and/or incurred by Plaintiff

is recoverable by Plaintiff in this lawsuit. TEX. CIV. PRAC. & REM. CODE SECTION 41.0105. Any

amount that is discounted, written off, or adjusted following contribution of a third party payor

(including but not limited to Medicaid, Medicare or by Managed Care Administrator) is not an

amount that is “paid or incurred,” and should not be submitted to the jury or included in any

economic damage award.

         6.       Plaintiff’s damages with respect to loss of earnings and/or loss of earning

capacity, if any, are limited to a net loss after reduction for income tax payments or unpaid tax

liability pursuant to any federal income tax law as set forth in §18.091 of the TEXAS PRACTICE &

REMEDIES CODE.

         7.       In addition, Defendant Schneider National, Inc. has been incorrectly sued and is

not liable in the capacity in which it has been sued.


Defendant Schneider National, Inc.’s 1st Amended Original Answer & RFD
                                                                                              2 of 6
     Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 20 of 23




         8.       Further, Defendant Schneider National, Inc. would show that the Court does not

have personal jurisdiction over Defendant Schneider National, Inc.

                                                III.
                                      REQUEST FOR DISCLOSURE

         9.       Pursuant to Tex. R. Civ. P. 194, Plaintiff is hereby requested to disclose within 30

days after service of this Original Answer and Request for Disclosure, the information or

material listed in Rule 194.2, with such information or material to be produced at Castagna Scott

LLP, 1120 S. Capital of Texas Highway, Building 2, Suite 270, Austin, Texas 78746.

                                                     IV.
                                                JURY DEMAND

         10.      Defendant Schneider National, Inc. has demanded a trial by jury and has tendered

its jury fee.

                                                       V.
                                                     PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant Schneider National, Inc. prays

that upon final hearing hereof that Plaintiff takes nothing by way of his causes of action against

Defendant Schneider National, Inc., the lawsuit be dismissed, that costs of court be assessed

against Plaintiff, and for such other and further relief to which Defendant Schneider National,

Inc. may show itself justly entitled, either at law or in equity.




Defendant Schneider National, Inc.’s 1st Amended Original Answer & RFD
                                                                                             3 of 6
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 21 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 22 of 23
Case 5:21-cv-00075 Document 1-3 Filed on 07/23/21 in TXSD Page 23 of 23
